Citation Nr: 1132404	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ulcerative colitis.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured left forearm, status post open reduction with internal fixation (claimed as a left wrist disability).  

3.  Entitlement to a compensable initial rating for a left femur fracture status post open reduction and internal fixation.  

4.  Entitlement to service connection for a disorder of the bilateral knees, to include arthritis, to include as secondary to service-connected residuals of a left femur fracture.  

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder and left arm/forearm disabilities.  

6.  Entitlement to service connection for a chronic respiratory condition.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1987 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board Hearing in March 2011. A transcript is associated with the claims file.  At his hearing, the Veteran presented a signed statement and withdrew the issue of a higher rating for bilateral carpal tunnel syndrome.  Hearing transcript, page 2.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Initial Ratings

The Veteran in this case was awarded service connection for disabilities of the left femur, left forearm/wrist, and for ulcerative colitis in a November 2011 rating decision.  At the time of this decision, 10 percent evaluations were assigned for the colitis and arm condition, with a noncompensable rating being assigned for the residuals of a fracture to the left femur.  Essentially, the Veteran has taken exception with the assigned ratings, and contends that his disablement is more severe than what is assigned in the current ratings.  

The Veteran was afforded a Travel Board hearing with the undersigned in March 2011.  At this hearing, he testified that he had upcoming medical appointments to address service-connected conditions, and also that he had additional records to supplement his claims.  That is, the Veteran asserted that the claims file did not contain the most up-to-date information regarding his service-connected colitis and forearm disability; however, he did not indicate that he had any additional treatment for his service-connected left femur fracture.  The Veteran stated that he had received orthopedic treatment, to include undergoing radiographic studies, at Azalea Orthopedic Center, and that he had received gastrointestinal and orthopedic treatment (for the forearm/wrist) at the East Texas Medical Center.  The Veteran further went on to state that he was scheduled to have a colonoscopy procedure performed in a time proximate to his hearing before the Board.  

It does appear as though the records from the Azalea facility were obtained; however, the Veteran indicated at his hearing that it would be easier for him if VA attempted to secure the records from the East Texas Medical Center.  The undersigned advised the Veteran that such an action would require a remand, and the Veteran was accepting of this fact.  Upon review, it does not appear as though the most recent reports from the East Texas Medical Center are of record, and thus, in light of VA's duty to assist the Veteran in the development of his claims, the Board must remand the claim so that records pertinent to treatment for ulcerative colitis and a left forearm/wrist disability can be secured.  

Additionally, The Board notes that there is only one VA physical examination of record addressing the anatomical areas involved in the claim for higher initial ratings, and it is rather dated and non-specific in scope.  Indeed, the Veteran was afforded a general VA examination in November 2007 in concert with his claims for service connection for the left forearm, left leg, and colitis disabilities.  Subsequent to this very general rating examination, the Veteran supplied numerous private medical records, and has maintained that his condition has continued to grow in severity.  In cases of initial/increased ratings, the current level of disability is of the highest importance.  Given that additional records must be secured, and that there have been no specialist examinations addressing the severity of the conditions, the Board is of the opinion that new, comprehensive VA examinations addressing the severity of service-connected left arm/wrist, left leg, and colitis conditions.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991)

Service Connection-Bilateral Knees/Left Shoulder/Respiratory System

The Veteran contends that he developed bilateral knee, left shoulder, and chronic respiratory disorders as a result of his active service.  Moreover, the Board notes that the Veteran fractured his left femur whilst in active service, a condition which is service-connected, and the Veteran contends that this disorder has caused a chronic bilateral knee condition.  With regard to his left shoulder, the Veteran asserts that there were stresses placed upon the joint during a 2005 boating accident, and the record raises the issue of secondary service connection with respect to service-connected right shoulder and left arm disabilities.  Regarding the respiratory condition, the Veteran has claimed that he has had upper respiratory difficulties in the form of allergic and non-allergic rhinitis and sinusitis; however, he also puts forth that he experienced lower respiratory symptoms, to include treatment for pneumonia, and that he believes the disorder to have originated, potentially, with exposure to toxins in the Persian Gulf War of 1990-91 or any number of other toxins in his lengthy naval career.  

As noted in the section pertaining to the initial rating claims, the Veteran was afforded a general VA examination in November 2007.  A diagnosis of shoulder strain, chronic upper respiratory infection (consistent with allergic rhinitis), and bilateral knee medial collateral ligament strain was entered in the narrative portion of the examination report.  An assessment of bilateral osteoarthritis in the knees was also included in the conclusion paragraph of the examination; however, perplexingly, a "normal exam" entry was made next to this report, and it isn't readily apparent that radiographic studies were conducted.  There were no opinions offered regarding etiology.  

The service treatment records do contain complaints of respiratory symptoms, to include a January 2003 complaint of upper respiratory symptoms, and a notation showing a November 2004 episode of pneumonia.  The Veteran's duties did, apparently, require the use of respirator protection, as a 2002 annotation in the service treatment records showed that such a device was necessary.  The Veteran has a current diagnosis of chronic rhinitis with seasonal aggravation, and there are records of mucosal thickening in the sinuses and non-allergic inflammation in the nasal passages.  Given the breathing symptoms noted in service, to include a history of pneumonia, the Veteran should be scheduled for a comprehensive VA respiratory examination (to include pulmonary and upper respiratory testing), for the purposes of determining the etiology of any lung or upper respiratory condition, to include chronic rhinitis, which may currently be present.  

Regarding the left shoulder, the service treatment records are relatively silent.  There are, however, numerous instances of complaint regarding the right shoulder, which is a service-connected condition.  In 2005, the Veteran experienced a fall from his boat, which resulted in the trauma to the left upper extremity (and the award of service connection for the left arm and right shoulder condition).  It is not unreasonable to assume that this documented stress on the left upper extremity could, potentially, have resulted in the chronic strain in the left shoulder noted in the 2007 VA examination.  Further development is needed, and the Veteran should be afforded an orthopedic examination to determine if a left shoulder condition is, at least as likely as not, directly related to active service.  Additionally, as the Veteran has a portion of his left upper extremity already subject to service connection, as well as his right shoulder, there are two potential theories of entitlement raised by the record.  One, that the service-connected left arm/forearm condition might cause a left shoulder disability, and two, that the Veteran's left shoulder may aggravate his already disabled service-connected right shoulder.  As such, the examiner should also opine as to if it is at least as likely as not that the service-connected right shoulder and left arm conditions caused or aggravated a chronic condition in the left shoulder.  

There are annotations of bilateral knee pain in the service treatment records, with consultation for pain being noted in November 2003.  During the 2007 VA general medical examination, as noted, the Veteran was diagnosed as having a strain and arthritis in the bilateral knees; however, as also noted, there was apparently a normal examination when the joints were observed.  This is somewhat of a confusing medical analysis, and the Board is not satisfied that the VA medical examination, itself of a very general nature, adequately ascertained the nature of the knee disabilities.  That is, there do not appear to be radiographic reports associated with the claims file to confirm the presence of arthritis.  Nonetheless, the Veteran continues to report pain in his knees as a result of strain and/or potential arthritis with alleged origin during his many of years of service.  Of note, is that the Veteran experienced a skiing accident in November 1994 which resulted in the fracture of his left femur.  Given this traumatic injury, as well as the complaints of pain, the record raises a potential theory of secondary entitlement.  Thus, in order to ensure that the Veteran's claim has been fully developed, an examination of the bilateral knees should be afforded addressing whether the strain to the disabilities of the knees had causal origin in service or, alternatively, were caused or aggravated by the service-connected residuals of the fracture to the left femur.  If arthritis is present, the examiner should note if it is at least as likely as not that the condition was, in fact, present within the first post-service year (as the 2007 VA examination potentially alludes).  

The Veteran's decorations, medals and badges include the Southwest Asia Service Medal and the Global War on Terrorism Expeditionary Medal.  It is unclear to the Board if any currently claimed disorder of the joints or respiratory tract represents an undiagnosed illness or a medically unexplained chronic multisymptom illness, pursuant to 38 C.F.R. § 3.317 (2010).  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, treatment records from the East Texas Medical Center, from approximately 2008 to the present, should be obtained and copies should be associated with the claims file (following the submission of the appropriate waiver by the Veteran).  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination.  The examiner is asked to examine the Veteran's knees, his left shoulder, and the left arm/forearm and left leg/femur.  The examiner should respond to the following:  

i) Is it is at least as likely as not (50 percent probability or greater) that any bilateral knee and left shoulder disabilities found were caused by any event of active service.  
ii) If arthritis is found in the joints, the examiner should also opine as to if it is at least as likely as not that these conditions manifested within the first post-service year.  
iii) The examiner should opine as to whether it is at least as likely as not that any bilateral knee condition was caused or aggravated by the service-connected left leg condition.  
iv) The examiner must then opine as to whether it is at least as likely as not that the claimed left shoulder condition was caused or aggravated by service-connected left arm/wrist and/or right shoulder conditions.  The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.
v) For each claimed disorder of the knees or left shoulder not attributed to a known clinical diagnosis, the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner(s) should so state.  
vi) Lastly, the examiner should provide a detailed report of the current severity of service-connected left arm and left leg disorders.  Specifically, the examiner should provide the range of motion of the left wrist and left thigh.  The examiner should also identify the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  All pertinent symptoms should be described.  A detailed rationale must accompany any conclusions reached.  

3.  Schedule the Veteran for a respiratory examination to determine if any chronic upper and/or lower respiratory condition, to include chronic rhinitis, had causal origins in active service, to include as a result of exposure to toxins in the Persian Gulf War of 1990-91 or any other incident or event of naval service (for which respirator use was required).  The examiner should determine if it is at least as likely as not that any current respiratory condition had causal origins in service, and should provide a detailed rationale for any conclusions reached.  For any claimed disorder of the respiratory system not attributed to a known clinical diagnosis, the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner(s) should so state

4.  Schedule the Veteran for a gastrointestinal examination to determine the current severity of service-connected ulcerative colitis.  The examiner should describe the degree of severity of the ulcerative colitis and whether exacerbations are frequent or infrequent.  All associated symptoms, such as malnutrition, should be described.  Any tests necessary should be performed, and a detailed rationale should be included with any conclusions reached during the assessment.  

5.  Following the directed development, the RO/AMC must readjudicate the claims.  Should the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


